        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 1 of 29




 11 James R. Hawkins (SBN 192925)
    Christina M. Lucio (SBN 253677)
 22 JAMES HAWKINS APLC
    9880 Research Drive, Suite 200
 33 Irvine, California 92618
    Telephone: (949) 387-7200
 44 Facsimile: (949) 387-6676
    James@Jameshawkinsaplc.com
 55 Christina@Jameshawkinsaplc.com

 66 Attorneys for Plaintiff LAN LE,
     on behalf of himself and all others similarly situated
  77

 88                       UNITED STATES DISTRICT COURT
 99
         CENTRAL DISTRICT OF CALIFORNIA—SOUTHERN DIVISION
10
10
      LAN LE, individually and on behalf        Case No.      '20CV2040 BEN BLM
11
11    of himself and all others similarly
      situated,                                 CLASS ACTION COMPLAINT
12
12
                                               Assigned To:
13
13                    Plaintiff,               District Judge:
            v.                                 Magistrate Judge:
14
14
      MEDTRONIC, INC., a Minnesota              COMPLAINT FOR:
15
15    Corporation; COVIDIEN, L.P., a
16    Delaware Limited Partnership; and         1)      Violation of the Fair Credit
16                                                      Reporting Act for Failure to
      DOES 1-50, inclusive,                             Make Proper Disclosures [15
17
17                                                      U.S.C. § 1681b(b)(2)(A)(i)];
                      Defendant.
18
18                                              2)      Violation of the Fair Credit
                                                        Reporting Act for Failure to
19
19                                                      Obtain Proper Authorization[15
                                                        U.S.C. § 1681b(b)(2)(A)(ii)];
20
20                                              3)      Failure to Make Proper
21                                                      Disclosure and Obtain Proper
21                                                      Authorization [California Civil
22                                                      Code § 1786 et seq.,
22                                                      Investigative Consumer
23                                                      Reporting Agencies Act);
23
                                                4)      Failure to Make Proper
24
24                                                      Disclosure [California Civil
                                                        Code § 1785 et seq., Consumer
25
25                                                      Credit Reporting Agencies Act];
26
26                                             DEMAND FOR JURY TRIAL
27

28

                                            COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 2 of 29




 1          Plaintiff LAN LE (“Plaintiff”), an individual, asserts claims against
 2 Defendants MEDTRONIC, INC., a Minnesota Corporation; COVIDIEN, L.P., a
 3 Delaware      Limited      Partnership;   and   DOES    1-50,   inclusive   (collectively
 44 “MEDTRONIC” or “Defendants”) as follows:
 55                                  I.      INTRODUCTION
 66         1.    Plaintiff brings a Class Action, pursuant to Federal Rule of Civil
 77   Procedure, Rules 23(b)(1) and Rule 23(b)(3), and asserts claims against Defendants
  8
  8   on behalf of himself and all persons who applied for jobs with Defendants, or who
  9
  9   were employed by, or formerly employed by Defendants in California who, as a
10
10    condition of employment, executed Defendants’ standard background check
11
11    disclosure form and submitted to a background check.
12
12          2.    Plaintiff alleges that during the relevant time period, Defendants
13
13    improperly conducted background checks, conducted background checks without
14
14    proper authorization and proper disclosures, and obtained background checks and
15
15    consumer reports on Plaintiff and Class Members when they applied for employment
16
16    in violation of the Fair Credit Reporting Act (“FCRA”), 15 USC §1681 et seq., the
17
17    Consumer Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785 et seq., and the
18
18    California Investigative Consumer Reporting Agencies Act (“ICRAA”)(Cal. Civ.
19
19    Code § 1786 et seq.).
20
20
21
            3.    Plaintiff also alleges that Defendants failed to translate and provide the
21
22    requisite disclosures and authorizations in a language understandable to employees

23 or applicants with limited English reading proficiency. This constitutes a further
22

24 violation of the FCRA, CCRA, and ICRAA as to this subclass of Class Members.
23

24
25          4.    Plaintiff, individually and on behalf of the Class, seeks actual damages,
26 statutory damages, penalties, and punitive damages due to Defendants’ systematic
25

27 and willful violations of the FCRA.
26

28          5.    Plaintiff also seeks actual damages, and punitive damages due to

                                               -1-
                                             COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 3 of 29




 1 Defendants’ systematic and willful violations of the ICRAA.
 2                           II.    JURISDICTION AND VENUE
 3          6.      This Court has federal question jurisdiction because this case arises out
 44 of violations of federal law. 15 U.S.C. §1681 et. seq.
 55         7.      Defendants do business within the State of California, County of
 66 Orange.
 77         8.      Venue is proper in the Central District of California—Southern
  8
  8   Division because Plaintiff was employed by Defendants in Orange County,
  9
  9   California.
10
10          9.      In addition, pursuant to 28 U.S.C. § 1391, venue is proper because
11
11    Defendants are corporations that (i) are subject to personal jurisdiction in this
12
12    District, and, therefore, reside in this District and/or (ii) committed the wrongful
13
13    conduct against Plaintiff and certain members of the Class in this District.
14
14                                       III.    PARTIES
15
15          10.     Defendant Medtronic, Inc. is a Minnesota corporation in good standing
16
16    that is authorized to do business throughout the state. Medtronic, Inc.’s
17
17    headquarters are located at 710 Medtronic Parkway, Minneapolis, Minnesota
18
18    55432.
19
19          11.     Defendant Covidien LP is a Delaware limited partnership in good
20
20
21
      standing that is authorized to business throughout the state. Covidien LP’s
21
22    headquarters are located at 15 Hampshire St., Mansfield, Massachusetts 02048.
22
23          12.     Defendants are employers of employees in California and are engaged
24 in business throughout the State of California, including the County of Orange.
23

24
25          13.     Plaintiff Lan Le is and during the liability period has been, a resident
26 of Orange County, California.
25

26
27          14.     Plaintiff Le was employed by Defendants during the liability period as
28 a non-exempt employee working in Defendants’ facility in Irvine, California.

                                                  -2-
                                                COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 4 of 29




 1          15.    Plaintiff and the members of the Class are all prospective employees
 2 and/or current employees employed by, or formerly employed by Defendants in
 3 California who, as a condition of employment, were required to submit to a
 44 background or credit check at any time during the liability period.
 55         16.    Whenever in this complaint reference is made to any act, deed, or
 66 conduct of Defendant, the allegation means that Defendant engaged in the act, deed,
 77   or conduct by or through one or more of Defendant’s officers, directors, agents,
  8
  8   employees, or representatives, who was actively engaged in the management,
  9
  9   direction, control, or transaction of the ordinary business and affairs of Defendant.
10
10                    FACTUAL ALLEGATIONS TO ALL CLAIMS
11
11          17.    Plaintiff was employed as an hourly, non-exempt employee by
12
12    Defendants during the liability period.
13
13          18.    During the relevant time period, Defendants unlawfully conducted
14
14    credit and background checks of job applicants including Plaintiff and Class
15
15    Members in violation of California law. Specifically, as part of the employment
16
16    application, Defendants required Plaintiff and Class Members to sign a “Disclosure
17
17    Regarding Background Reports” and “Authorization to Obtain Background Check
18
18    Reports” form for Defendants to perform a background check and obtain consumer
19
19
      credit reports. This form is embedded with extraneous information and surplusage
20
      pertaining to several state law requirements, fails to provide all the requisite
20
21
      information and contains a liability waiver. This document fails to meet the “clear
21
22
      and conspicuous” requirement under California and Federal law.
22
23
            19.    During the relevant time period, Defendants willfully violated the
23
24
      Consumer Credit Reporting Agencies Act, Civil Code section 1785, et seq.
24
25
      (“CCRAA”) by not providing the proscribed written notice to Plaintiff and Class,
25
26
      including but not limited to, identifying the specific basis under Lab. Code §1024.5
26
27
      for use of the consumer credit report.
28

                                                 -3-
                                               COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 5 of 29




 1          20.    During the relevant time period, Defendants willfully violated the
 2 Investigative Consumer Reporting Agencies Act, Civil Code section 1786, et seq.
 3 (“ICRAA”) by not providing appropriate statutory notice to Plaintiff and Class
 44 Members       prior   to   performing   a    background    and   credit   check.   The
 55 disclosure/authorization documents provided to Plaintiff and Class Members fail
 66 to provide all the requisite statutory information, contained extraneous information
 77   and a liability waiver. The disclosure/authorization documents Plaintiff and Class
  8   Members were required to fill out and sign failed to provide the requisite disclosure
  8
  9   in a clear and conspicuous stand-alone document.
  9
10          21.    During the relevant time period, Defendants willfully violated the Fair
10
11    Credit Reporting Act (“FCRA”) 15 USC 1681 et seq. by not providing proper
11
12    statutory notice and disclosures to Plaintiff and Class Members prior to performing
12
13    a background check. The disclosure/authorization documents provided to Plaintiff
13
14    and Class Members fail to provide all the requisite statutory information including
14
15    but not limited to the name, address and telephone number of reporting agency.
15
16    The disclosure/authorization document fails to provide to Plaintiff and Class
16
17    Members “clear and conspicuous” notice in the form of a stand-alone document.
17
18    The disclosures and authorization forms also include extraneous information or
18    surplusage in violation of the law.
19
19          22.    Plaintiff also alleges that, during the relevant time period, Defendants
20
20    failed to translate and provide the requisite disclosures in a language understandable
21
21
22    (including without limitation, in Vietnamese or Spanish) to employees or applicants
22
23 with limited English reading proficiency.
23
24          23.    Defendants knew or should have known that a significant portion of
24
25 their employees and applicants had limited English reading proficiency. Yet, upon
25
26 information and belief, Defendants did not provide translations of the background
26
27 check/credit check disclosures, authorizations and release forms to such employees
28

                                                -4-
                                             COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 6 of 29




 1 and applicants.
 2          24.    This constitutes a further violation of the FCRA, CCRA, and ICRAA as
 3 any disclosures and authorizations were not clear and conspicuous, or understandable
 44 to such employees, and any authorization signed is void.
 55         25.    Plaintiff is informed and believes, and based thereon alleges, that
 66 Defendants currently employ and during the relevant period have employed hundreds
 77   of employees in the State of California in non-exempt hourly positions, and that there
  8
  8   have been hundreds of applicants and employees of Defendants throughout the
  9
  9   United States during the liability period.
10
10          26.     Non-Exempt Employees employed by Defendants all times pertinent
11
11
      hereto, have been Non-Exempt Employees within the meaning of the California
12    Labor Code, and the implementing rules and regulations of the IWC California Wage
12
13    Orders.
13
14                  ICRAA AND CCRAA CLASS ACTION ALLEGATIONS
14
15          27.    The proposed ICRAA CLASS in this action is defined as: all persons
15
16    residing in California who applied for a job with Defendants in the State of California
16
17    and who executed Defendants’ Standard FCRA Disclosure form at any time during
17
18
      the period beginning five (5) years prior to the filing of this Complaint and ending
18
19
      on the date as determined by the Court (the “ICRAA CLASS”). Plaintiff brings the
19
20
      claims under the ICRAA, on his own behalf, as well as on behalf of each and every
20
21
      other person similarly situated, and thus, seeks class certification under Code of Civil
21
22
      Procedure section 382 and Federal Rule of Civil Procedure, Rule 23.
22
23
            28.    The proposed CCRAA CLASS in this action is defined as: all persons
23
24
      residing in California who applied for a job with Defendants in the State of California
24
25
      and who executed Defendants’ Standard FCRA Disclosure form at any time during
25
26
      the period beginning seven (7) years prior to the filing of this Complaint and ending
26
27
      on the date as determined by the Court (the “CCRAA CLASS”). Plaintiff brings
28

                                                   -5-
                                             COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 7 of 29




 1 the claims under the CCRAA, on his own behalf, as well as on behalf of each and
 2 every other person similarly situated, and thus, seeks class certification under Code
 3 of Civil Procedure section 382 and Federal Rule of Civil Procedure, Rule 23.
 44         29.    Plaintiff also seeks to represent a Subclass of individuals included in
 55 both the proposed ICRAA and CCRAA Classes:
 66                          a. All ICRAA Class Members with limited English reading
 77                             proficiency.
  8
  8                          b. All CCRAA Class Members with limited English reading
  9
  9                             proficiency.
10
10          30.    Plaintiff reserves the right, under Rule 3.765, California Rules of Court,
11
11    to amend or modify the descriptions of the Class to provide greater specificity as
12
12    appropriate, or if it should be deemed necessary by the Court or to further divide the
13
13    Class Members into additional Subclasses or to limit the Subclasses to particular
14
14    issues. Any reference herein to the Class Members or the Plaintiffs’ Class includes
15
15    the members of each of the Subclasses.
16
16          31.    As set forth in further detail below, this action has been brought and may
17
17    properly be maintained as a class action under the provisions of FRCP 23 and/or
18
18    section 382 of the Code of Civil Procedure because there is a well-defined
19
19    community of interest in the litigation, and the proposed Class and Subclasses are
20
20
21
      easily ascertainable through Defendants’ records.
21
22                 a.    Numerosity: The members of the ICRAA and CCRAA Classes

23 and Subclasses are so numerous that joinder of all members of the Class and
22

24 Subclasses would be unfeasible and impractical. The membership of the entire
23

25 ICRAA and CCRAA Classes and Subclasses is unknown to Plaintiff at this time,
24

26 however, the Classes are estimated to include hundreds of individuals. Accounting
25

27 for employee turnover during the relevant periods necessarily increases this number
26

28 substantially. Plaintiff alleges Defendants’ employment records and employment

                                                 -6-
                                               COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 8 of 29




 1 applications would provide information as to the number and location of all Class
 2 Members. Joinder of all members of the proposed Classes is not practicable.
 3                 b.      The proposed class is easily ascertainable. The number and
 44 identity of the Class Members are determinable from Defendants’ employment
 55 applications, background check forms, and payroll records for each Class Member.
 66 Class Members may self-identify as to membership in the Subclasses, as appropriate.
 77                c.      Commonality: There are common questions of law and fact as to
  8
  8   the ICRAA and CCRAA Classes and Subclasses that predominate over questions
  9
  9   affecting only individual Class Members. These common questions of law and fact
10
10    include, without limitation:
11
11                         1)    Whether Defendants failed to provide the class with stand-
12
12    alone written disclosures before obtaining a consumer report, credit or background
13
13    report in compliance with the statutory mandates;
14
14                         2)    Whether Defendants failed to identify the name, address,
15
15    telephone number, and/or website of the investigative consumer reporting agency
16
16    conducting the investigation;
17
17                         3)    Whether Defendants failed to identify the source of the
18
18    credit report performed;
19
19                         4)    Whether Defendants notified the Class Members of the
20
20
21
      Internet Web site address of the investigative consumer reporting agency conducting
21
22    the investigation;
22
23                         5)    Whether Defendants’ failed to identify a specific basis for
24 requesting a consumer credit report in compliance with statutory requirements;
23

24
25                         6)    Whether Defendants failed to comply with the ICRAA
26 and/or CCRAA;
25

26
27                         7)    Whether Defendants failed to comply with the requirement
28 that disclosures be clear and conspicuous by including extraneous information;

                                                -7-
                                             COMPLAINT
         CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 9 of 29




 1                        8)     Whether Defendants failed to provide the disclosures and
 2 authorizations in a language understandable to the Subclasses;
 3                        9)     Whether Defendants’ failure to comply with ICRAA and
 44 CCRAA were willful or grossly negligent.
 55                d.     Typicality: Plaintiff’s claims are typical of the Class Members’
 66 claims. Plaintiff is informed and believes and thereon alleges that Defendants have a
 77   policy, practice, or lack of a policy which resulted in Defendants’ performance of
  8
  8   unauthorized background and credit checks, failure to provide proper disclosures,
  9
  9   failure to identify the statutory failure to obtain proper authorizations, acquisition of
10
10    unlawful consumer reports, and failure to comply with the ICRAA as alleged herein.
11
11                 e.     Adequacy: Plaintiff is qualified to, and will fairly and adequately
12
12    protect the interests of each member of the Class and/or Subclasses with whom he
13
13    has a well-defined community of interest and typicality of claims, as demonstrated
14
14    herein. Plaintiff acknowledges that he has an obligation to make known to the Court
15
15    any relationships, conflicts, or differences with any member of the Class and/or
16
16    Subclasses, and no such relationships or conflicts are currently known to exist.
17
17    Plaintiff’s attorneys and the proposed counsel for the Class and Subclasses are versed
18
18    in the rules governing class action discovery, certification, litigation, and settlement
19
19    and experienced in handling such matters. Other former and current employees of
20
20
21
      Defendants may also serve as representatives of the Class or Subclasses if needed.
21
22                 f.     Superiority: The nature of this action makes the use of class

23 action adjudication superior to other methods. A class action will achieve economies
22

24 of time, effort, judicial resources, and expense, which would not be achieved with
23

25 separate lawsuits. The prosecution of separate actions by individual members of the
24

26 Class and/or Subclasses would create a risk of inconsistent and/or varying
25

27 adjudications with respect to the individual members of the Class and/or Subclasses,
26

28 establishing incompatible standards of conduct for the Defendants, and resulting in

                                                -8-
                                              COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 10 of 29




 1 the impairment of the rights of the members of the Class and/or Subclasses and the
 2 disposition of their interests through actions to which they were not parties. Thus, a
 3 class action is superior to other available means for the fair and efficient adjudication
 44 of this controversy because individual joinder of all Class Members is not practicable,
 55 and questions of law and fact common to the Class predominate over any questions
 66 affecting only individual Class Members. Each member of the Class has been
 77   damaged and is entitled to recovery by reason of Defendants’ unlawful policies and
  8
  8   practices. Class action treatment will allow those similarly situated persons to litigate
  9
  9   their claims in the manner that is most efficient and economical for both parties and
10
10    the judicial system. Plaintiff is unaware of any difficulties that are likely to be
11
11    encountered in the management of this action that would preclude its maintenance as
12
12    a class action.
13
13                 g.     Public Policy Considerations: Employers in the state of California
14
14    violate employment and labor laws every day. However, current employees are often
15
15    afraid to assert their rights out of fear of direct or indirect retaliation. Former
16
16    employees are fearful of bringing actions because they believe their former
17
17    employers may damage their future endeavors through negative references and/or
18
18    other means. The nature of this action allows for the protection of current and former
19
19    employees’ rights without fear of retaliation or damage. Additionally, the citizens of
20
20
21
      California have a significant interest in ensuring employers comply with California’s
21
22    labor laws and in ensuring those employers who do not are prevented from taking

23 further advantage of their employees.
22

23
24                                 FCRA CLASS ALLEGATIONS
24
25          32.    Plaintiff alleges that Defendants violated the Fair Credit Reporting Act
26 15 U.S.C. § 1681, et seq. (“FCRA”). Plaintiff asserts these claims arising under the
25

27 FCRA on a class-wide basis.
26

28          33.    Plaintiff applied to work for Defendants in California. In connection

                                                -9-
                                              COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 11 of 29




 1 with his employment and/or application, Plaintiff was required to fill out
 2 Defendants’ standard FCRA Disclosure form permitting Defendants to obtain a
 3 consumer credit report/background report on Plaintiff.
 44         34.   Upon information and belief, Defendants required all members of the
 55 FCRA Class to complete the same or a substantially similar standard FCRA
 66 Disclosure form.
 77         35.   The FCRA provides individuals with a number of rights. Specifically,
  8
  8   pertaining to employment-related background checks, the FCRA provides that a
  9
  9   prospective employee must give valid consent to the background check. The FCRA
10
10    requires a signed authorization and disclosure from the applicant, sometimes referred
11
11    to as a “consent” form. The authorization and disclosure form must be executed and
12
12    signed by the applicant prior to an employer requesting or conducting a background
13
13    check. Importantly, no extraneous information can be attached or included on the
14
14    consent form. The authorization and disclosure must stand alone.
15
15          36.   In violation of 15 U.S.C. § 1681b(b)(2), Defendants failed to provide
16
16    proper disclosures to employees and applicants prior to causing such background
17
17    checks and consumer reports to be procured, and failed to secure requisite
18
18    authorizations prior to conducting such background checks.
19
19          37.   A prospective employer violates FCRA's standalone document
20
20
21
      requirement by including extraneous information relating to various state disclosure
21
22    requirements in that disclosure. Gilberg v. Cal. Check Cashing Stores, Ltd. Liab.

23 Co., 913 F.3d 1169, 1171 (9th Cir. 2019).
22

23
24          38.   In violation of 15 U.S.C. § 1681b(b)(2)(A)(ii) Defendants obtained
25 consumer reports without proper authorization and consent as required by the FCRA.
24

26 This triggers statutory damages under the FCRA in the amount of up to $1,000 for
25

27 each applicant that Defendants obtained a consumer report for without a valid
26

28 authorization, as well as punitive damages, equitable relief, and attorneys’ fees and

                                              - 10 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 12 of 29




 1 costs.
 2          39.    In addition, Plaintiff alleges that in violation of the law, Defendants
 3 failed to translate and provide the requisite disclosures and authorizations in a
 44 language understandable to employees or applicants with limited English reading
 55 proficiency.
 66         40.    Plaintiff brings the First and Second Cause of Action on behalf of a
 77   Nationwide Class, defined as all persons residing in the United States who applied
  8
  8   for a job with Defendants and who executed Defendants’ Standard FCRA Disclosure
  9
  9   form at any time during the period beginning five (5) years prior to the filing of this
10
10    Complaint and ending on the date as determined by the Court (the “FCRA
11
11    CLASS”).
12
12          41.    Plaintiff further seeks to represent a subclass of the FCRA Class defined
13
13    as:
14
14                           a. All FCRA Class Members with limited English reading
15
15                              proficiency.
16
16          42.    To the extent equitable tolling operates to toll claims by the FCRA
17
17    CLASS against Defendants, the FCRA CLASS PERIOD as specified in the
18
18    preceding paragraph should be adjusted accordingly.
19
19          43.    Defendants, as a matter of corporate policy, practice and procedure, and
20
20
21
      in violation of The Fair Credit Reporting Act 15 U.S.C. § 1681, et seq., intentionally,
21
22    knowingly, and willfully, engaged in a practice whereby Defendants uniformly,

23 unfairly, unlawfully, and deceptively instituted a practice of obtaining consumer
22

24 reports without valid authorization to do so and without providing proper disclosures.
23

24
25          44.    The FCRA CLASS is so numerous that joinder of all FCRA CLASS
26 Members is impracticable.
25

26
27          45.    Defendants uniformly violated the rights of the FCRA CLASS by
28 violating The Fair Credit Reporting Act 15 U.S.C. § 1681, et seq., by (a) unlawfully,

                                                - 11 -
                                               COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 13 of 29




 1 unfairly and/or deceptively having in place company policies, practices and
 2 procedures that uniformly obtained consumer reports on prospective employees
 3 without first obtaining valid authorization consent forms; (b) failing to make proper,
 44 clear and conspicuous disclosures; (c) violating FCRA's standalone document
 55 requirement by including extraneous information relating to various state disclosure
 66 requirements in the disclosure; (d) failing to make clear and conspicuous disclosures;
 77   (e) failing to obtain proper authorizations; and (f) illegally procuring consumer
  8
  8   reports, credit and background reports.
  9
  9         46.   As a result of Defendants’ violations, Plaintiff, and upon information
10
10    and belief the Class Members, were confused regarding the nature of their rights
11
11    under the FCRA and did not give valid authorization for Defendants to procure a
12
12    consumer report.
13
13          47.   Defendants acted willfully in a deliberate manner or in reckless
14
14    disregard of the obligations imposed by the FCRA, and the rights of applicants and
15
15    employees. The willfulness of Defendants’ conduct is demonstrated, in part, by:
16
16                a.     Defendants’ practices were carried out in the manner that
17
17                       Defendants intended and not by mere accident or mistake.
18
18                b.     The statutory language and mandates restricting and governing
19
19                       Defendants’ business and practice of conducting background,
20
20
21
                         credit, and consumer checks have been in effect for decades.
21
22                c.     Defendants’ conduct was at least reckless in failing to make an
22
23                       appropriate and effective effort to ascertain and comply with the
23
24                       FCRA provisions governing their conduct.
24
25                d.     Defendants’ failure to translate and provide disclosures to Class
25
26                       Members in languages other than English, despite knowing that a
26
27                       significant number of Class Members had limited English reading
28                       proficiency.

                                                - 12 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 14 of 29




 1                e.     Defendants knew or should have known about their legal
 2                       obligations under the FCRA, as these obligations are well
 3                       established in the law and large corporations (like Defendants)
 44                      have access to legal counsel and written materials to apprise it of
 55                      its duties under the FCRA.
 66               f.     Upon information and belief, Defendants knew or should have
 77                      known that they were required to make such proper, clear and
  8
  8                      conspicuous disclosures to FCRA CLASS MEMBERS and/or
  9
  9                      that its background check forms should not include extraneous
10
10                       information that is prohibited by the FCRA.
11
11                g.     Despite the clear notice of the law, full ability to comply and
12
12                       ample opportunity, Defendants failed to provide proper, clear and
13
13                       conspicuous disclosures and use legally compliant background
14
14                       check forms.
15
15          48.   Nevertheless, Defendants acted in deliberate disregard of their
16
16    obligations and the rights of PLAINTIFF and other FCRA CLASS Members under
17
17    15 U.S.C. § 1681b(b)(2)(A)(i).
18
18          49.   As a result of Defendants’ illegal procurement of consumer reports by
19
19    way of their inadequate disclosures, PLAINTIFF and the FCRA CLASS have been
20
20
21
      damaged including, but not limited to, having their privacy and statutory rights
21
22    invaded in violation of the FCRA, and suffering increased risk of identity theft or

23 fraud.
22

23
24          50.   Defendants’ failure to provide a compliant disclosure, and failure to
25 obtain proper authorization, deprived Plaintiff and others similarly situated of the
24

26 right to information and the right to privacy guaranteed by 15 U.S.C. §
25

27 1681b(b)(2)(A). Syed v. M-I, LLC, 853 F.3d 492, 499 (9th Cir. 2017).
26

28          51.   Common questions of law and fact exist as to members of the FCRA

                                              - 13 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 15 of 29




 1 CLASS, including, but not limited, to the following:
 2                 a.     Whether Defendants required the FCRA CLASS Members to
 3 sign a background check disclosure and authorization forms;
 44                b.     Whether    Defendants’       background   check   disclosure   and
 55 authorization forms comply with the FCRA;
 66                c.     Whether Defendants violated the FCRA by failing to translate and
 77   provide disclosures in languages other than English to Class Members with limited
  8
  8   English reading proficiency;
  9
  9                d.     Whether Defendants violated the FCRA by including a liability
10
10    release in its background check disclosure and authorization forms;
11
11                 e.     Whether Defendants violated the FCRA by including surplusage
12
12    and/or extraneous information in its background check disclosure and authorization
13
13    forms;
14
14                 f.     Whether Defendants violated the FCRA by procuring consumer
15
15    report information based on invalid authorizations;
16
16                 g.     Whether Defendants violated the FCRA by procuring consumer
17
17    report information without valid authorizations;
18
18                 h.     Whether Defendants violations of the FCRA were willful;
19
19                 i.     The proper measure of statutory damages and punitive damages.
20
20
21
            52.    This Class Action meets the statutory prerequisites for the maintenance
21
22    of a Class Action in that:
22
23                 a.     The persons who comprise the FCRA CLASS are so numerous
24 that the joinder of all such persons is impracticable and the disposition of their claims
23

25 as a class will benefit the parties and the Court;
24

25
26                 b.     The members of the FCRA CLASS are readily ascertainable from
27 Defendants’ business records.
26

28

                                              - 14 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 16 of 29




 1                c.     Nearly all factual, legal, statutory, and declaratory relief issues
 2 that are raised in this Complaint are common to the FCRA CLASS will apply
 3 uniformly to every member of the FCRA CLASS;
 44               d.     The claims of the representative Plaintiff are typical of the claims
 55 of each member of the FCRA CLASS. Plaintiff, like all the other members of the
 66 FCRA SUBCLASS, had a background/consumer report obtained on his behalf by
 77   Defendants prior to obtaining valid authorization to do so in violation of the FCRA
  8
  8   as described herein. Plaintiff and the members of the FCRA CLASS were and are
  9
  9   similarly or identically harmed by the same unlawful, deceptive, unfair and pervasive
10
10    pattern of misconduct engaged in by Defendants; and,
11
11                e.     The representative Plaintiff will fairly and adequately represent
12
12    and protect the interest of the FCRA CLASS, and has retained counsel who are
13
13    competent and experienced in Class Action litigation. There are no material conflicts
14
14    between the claims of the representative PLAINTIFF and the members of the FCRA
15
15    CLASS that would make class certification inappropriate. Counsel for the FCRA
16
16    CLASS will vigorously assert the claims of all employees in the FCRA CLASS.
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28

                                              - 15 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 17 of 29




 1          53.    In addition, the prosecution of separate actions will create the risk of
 2 inconsistent or varying adjudications with respect to individual members of the
 3 FCRA CLASS which would establish incompatible standards of conduct for the
 44 parties opposing the FCRA CLASS; and/or, adjudication with respect to individual
 55 members of the FCRA CLASS which would as a practical matter be dispositive of
 66 interests of the other members not party to the adjudication or substantially impair or
 77   impede their ability to protect their interests.
  8
  8         54.    Common questions of law and fact exist as to members of the FCRA
  9
  9   CLASS, with respect to the practices and violations of the FCRA set forth above, and
10
10    predominate over any question affection only individual FCRA CLASS Members,
11
11    and a Class Action is superior to other available methods for the fair and efficient
12
12    adjudication of the controversy.
13
13          55.    A Class Action is superior to other available methods for the fair and
14
14    efficient adjudication of this litigation because class treatment will obviate the need
15
15    for unduly and unnecessary duplicative litigation that is likely to result in the absence
16
16    of certification of this Action.
17
17          56.    In the context of employment litigation because as a practical matter a
18
18    substantial number of individual FCRA CLASS Members will avoid asserting their
19
19    legal rights out of fear of retaliation by Defendants, which may adversely affect an
20
20
21
      individual’s job with Defendants or with a subsequent employer, the Class Action is
21
22    the only means to assert their claims through a representative.

23 / / /
22

24 / / /
23

25 / / /
24

26 / / /
25

27 / / /
26

28 / / /

                                                 - 16 -
                                               COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 18 of 29




 1                                CLASS ACTION CLAIMS
 2                               FIRST CAUSE OF ACTION
 3      FOR FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF
 44                 THE FCRA [15 U.S.C. § 1681b(b)(2)(A)(i), ET SEQ.]
 55         (By PLAINTIFF and the FCRA CLASS Against Defendants)
 66         57.    Plaintiff, and the other members of the FCRA CLASS, reallege and
 77   incorporate by this reference, as though fully set forth herein, the prior paragraphs of
  8
  8   this Complaint.
  9
  9         58. 15 U.S.C. §1681b(b)(2)(A)(i) provides that:
10
10
            a person may not procure a consumer report, or cause a consumer report to be
11          procured, for employment purposes with respect to any consumer, unless -
11          (i) a clear and conspicuous disclosure has been made in writing to the
12
12
            consumer at any time before the report is procured or caused to be procured,
13          in a document that consists solely of the disclosure, that a consumer report may
13          be obtained for employment purposes.
14
14          59.    The purported disclosures are embedded with extraneous information
15
15    and are not clear and unambiguous disclosures in standalone documents.
16
16          60.    First, Defendants violated 15 U.S.C. § 1681b(b)(2)(A)(i) of the FCRA
17
17    by failing to make the disclosures to Plaintiff and members of the FCRA CLASS in
18
18    a document that consists solely of the disclosure as required by the statute before the
19
19
20
      report is procured or caused to be procured.
20
21          61.    This violates the so-called “standalone” disclosure requirement in 15
21
22    U.S.C. § 1681b(b)(2)(A)(i) (the FCRA disclosure must be “in a document that

23 consists solely of the disclosure”) because Defendants’ FCRA disclosure combines
22

24 both federal and state disclosures, among other extraneous and irrelevant
23

25 information. Gilberg v. California Check Cashing Stores, LLC, 913 F.3d 1169, 1175
24

26 (9th Cir. 2019).
25

26
27
28

                                               - 17 -
                                             COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 19 of 29




 1          62.   Second, Defendants further violated 15 U.S.C. § 1681b(b)(2)(A)(i) of
 2 the FCRA by failing to make proper, clear and conspicuous disclosures to Plaintiff
 3 and members of the FCRA CLASS as required by the statute before the consumer
 44 report is procured or caused to be procured.
 55         63.   The FCRA disclosure violates the “clear and conspicuous disclosure”
 66 requirement in 15 U.S.C. § 1681b(b)(2)(A)(i). The FCRA disclosure is unclear, as it
 77   would “confuse a reasonable reader because it combines federal and state
  8
  8   disclosures.” Gilberg, 913 F.3d at 1176.
  9
  9         64.   The disclosure further violates the clear and conspicuous requirement
10
10    because it includes references to “applicable law” and “applicable state law” but
11
11    includes disclosures from various states that are not applicable to the subject
12
12    employee’s employment.
13
13          65.   Plaintiff alleges, upon information and belief, that the violations of the
14
14    FCRA were willful based on the clear statutory text and regulatory guidance. The
15
15    statutory text of the standalone requirement is straightforward. The word “solely” in
16
16    subsection (i) and the one express exception in subsection (ii), shows that “the FCRA
17
17    should not be read to have implied exceptions[.]” Gilberg, 913 F.3d at 1175 (citing
18
18    to Syed, 853 F.3d at 501-03).
19
19          66.   Moreover, the Federal Trade Commission has unambiguously directed
20
20
21
      that no extraneous information should be included in the FCRA disclosure. See FTC
21
22    Opinion Letter, 1997 WL 33791227, at *1 (Oct. 21, 1997)(the “document should

23 include nothing more than the disclosure and the authorization for obtaining a
22

24 consumer report”; see also FTC Opinion Letter, 1998 WL 34323748, at *2 (Feb. 11,
23

25 1998) (disclosure may describe the “nature of the consumer reports” it covers, but
24

26 otherwise should “not be encumbered with extraneous information”); FTC Opinion
25

27 Letter, 1998 WL 34323756, *1 (June 12, 1998)(inclusion of a waiver in a disclosure
26

28 form violates Section 1681b(b)(2)(A).

                                              - 18 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 20 of 29




 1          67.    In addition, Plaintiff further alleges that Defendants failed provide
 2 proper disclosures by failing to translate and provide disclosures in languages other
 3 than English to Class Members that had limited English reading proficiency.
 44         68.    Defendants’ violation of the “clear and conspicuous disclosure”
 55 requirement was willful. Defendants knew that its standard disclosure form must be
 66 clear and not contain extraneous information, such as state disclosures, that would
 77   confuse a reasonable person about the nature of his rights under the FCRA.
  8
  8         69.    Plaintiff and the Class Members have been deprived of their consumer
  9
  9   right and prevented from making informed decisions about whether to permit
10
10    Defendants to obtain their personal information and have been injured by the
11
11    violation of their privacy and statutory rights as a result of Defendants’
12
12    procurement of credit and background reports in violation of the FCRA.
13
13          70.    As a result of the unlawful acts of Defendants, Plaintiff and the Class he
14
14    seeks to represent are entitled to statutory damages pursuant to 15 USC § 1681n plus
15
15    punitive damages, attorneys' fees, and costs.
16
16                                 SECOND CAUSE OF ACTION
17
17                FOR FAILURE TO OBTAIN PROPER AUTHORIZATION IN
18
18                VIOLATIONS OF THE FCRA [15 U.S.C. § 1681b(b)(2)(A)(ii)]
19
19                 (By PLAINTIFF and the FCRA CLASS Against Defendants)
20
20
21
            71.     Plaintiff, and the other members of the FCRA CLASS, reallege and
21
22    incorporate by this reference, as though fully set forth herein, the prior paragraphs of

23 this Complaint.
22

23
24          72.    Defendants violated the FCRA by procuring consumer reports relating
25 to Plaintiff and other FCRA CLASS Members without proper authorization as
24

26 alleged herein. See 15 U.S.C. § 1681b(b)(2)(A)(ii).
25

26
27
28

                                               - 19 -
                                             COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 21 of 29




 1          73.    The violations of the FCRA were willful. Defendants acted in deliberate
 2 disregard of its obligations and the rights of Plaintiff and other FCRA CLASS
 3 Members under 15 U.S.C. § 1681b(b)(2)(A)(ii).
 44         60.    As a result of Defendants' illegal procurement of consumer reports as
 55 set forth above, Plaintiff and Class Members have been deprived of their consumer
 66 rights and prevented from making informed decisions about whether to permit
 77   Defendants to obtain their personal information and Plaintiff and FCRA CLASS
  8
  8   Members have been injured by including, but not limited to, having their privacy
  9
  9   and statutory rights invaded in violation of the FCRA, and suffering increased risk
10
10
      of identity theft or fraud.
11          61.    As a result of the unlawful acts of Defendants, Plaintiff and the Class
11
12    he seeks to represent are entitled to statutory damages pursuant to 15 USC § 1681n
12
13    plus punitive damages, attorneys' fees, and costs.
13
14                                  THIRD CAUSE OF ACTION
14
15              FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF
15
16                           ICRAA (CAL. CIV. CODE § 1786 ET SEQ.)
16
17          (By Plaintiff and the ICRAA CLASS Against Defendants)
17
18          74.    Plaintiff incorporates all paragraphs of this Complaint is if fully alleged
18
19    herein.
19
20
            75.    Each Defendant is a “person” as defined by Section 1786.2(n) of the
20
21
      Investigative Consumer Reporting Agencies Act (“ICRAA”).
21
22
            76.    Plaintiff and ICRAA SUBCLASS members are “consumers” within the
22
23
      meaning Section 1786.2(b) of the ICRAA, because they are “individuals.”
23
24
            77.    Section 1786.2(c) of the ICRAA defines an ‘'investigative consumer
24
25
      report” as: a consumer report in which information on a consumer's character, general
25
26
      reputation, personal characteristics, or mode of living is obtained through any means.
26
27
28

                                               - 20 -
                                             COMPLAINT
      CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 22 of 29




 1       78.       Thus, Defendants’ background checks qualifies as an investigative
 2 consumer report under the ICRAA
 3       79.       Section 1786.16(a)(2) of the ICRAA provides, in relevant part:
 44      If, at any time. an investigative consumer report is sought for employment
 55      purposes... the person seeking the investigative consumer report may procure
 66      the report, or cause the report to be made, only if all of the following apply:
 77      (B) The person procuring or causing the report to be made provides a clear and
  8
  8      conspicuous disclosure in writing to the consumer at any time before the report
  9
  9      is procured or caused to be made in a document that consists solely of the
10
10       disclosure, that:
11
11         (i)       An investigative consumer report may be obtained.
12
12         (ii)      The permissible purpose of the report is identified.
13
13         (iii)     The disclosure may include information on the consumer's character,
14
14       general reputation, personal characteristics, and mode of living.
15
15         (iv) Identifies the name, address, and telephone number of the investigative
16
16       consumer reporting agency conducting the investigation.
17
17         (v)         Notifies the consumer in writing of the nature and scope of the
18
18       investigation requested, including a summary of the provisions of Section
19
19       1786.22.
20
20
21
           (vi)         Notifies the consumer of the Internet Web site address of the
21
22       investigative consumer reporting agency identified in the clause (iv), or, if the
22
23       agency has no Internet Web site address, the telephone number of the agency,
23
24       where the consumer may find information about the investigative reporting
24
25       agency’s privacy practices, including whether the consumer’s personal
25
26       information will be sent outside the United States or its territories and
26
27       information that complies with subdivision (d) of Section 1786.20. …
28      (C) The consumer has authorized in writing the procurement of the report.

                                              - 21 -
                                            COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 23 of 29




 1          80.    As described above, Plaintiff alleges that in evaluating him and other
 2 ICRAA CLASS members for employment or during employment, Defendants
 3 procured or caused to be prepared investigative consumer reports (e.g. background
 44 checks), as defined by Cal. Civ. Code §1786.2(c).
 55         81.    Further, as described above, the purported disclosures provided by
 66 Defendants to Plaintiff and the ICRAA CLASS are laden with extraneous
 77   information, and are not clear and unambiguous disclosures in stand-alone
  8
  8   documents. Thus, they do not meet the requirements under the law.
  9
  9         82.    Under the ICRAA, it is unlawful to procure or caused to be procured, a
10
10    consumer report investigative consumer report for employment purposes unless the
11
11    disclosure is made in a document that consists solely of the disclosure and the
12
12    consumer has authorized, in writing, the procurement of the report. Cal. Civ. Code §
13
13    1786.16(a)(2)(B)-(C). The inclusion of extraneous information, in particular those
14
14    disclosures related to the rights of applicants or employees in other states, therefore,
15
15    violates Civil Code § 1786.16(a)(2)(B) of the ICRAA.
16
16          83.    The plain language of the statute clearly indicates that the inclusion of
17
17    this extraneous information in a disclosure form violates the disclosure and
18
18    authorization requirements of the ICRAA, because such a form would not consist
19
19    “solely” of the disclosure.
20
20
21
            84.    By including the extraneous information, Defendants willfully violated
21
22    § 1786.16(a)(2)(B) of the ICRAA. Additionally, the inclusion of the extraneous

23 provisions causes the disclosure to fail to be ‘“clear and conspicuous” and thus
22

24 violates § 1786.16(a)(2)(B).
23

24
25          85.    Upon information and belief, Plaintiff alleges that Defendants have a
26 policy and practice of failing to provide adequate written disclosures to applicants
25

27 and employees, before procuring background checks or causing background checks
26

28 to be procured, as described above. Pursuant to that policy and practice, Defendants

                                               - 22 -
                                             COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 24 of 29




 1 procured background checks or caused background checks to be procured for
 2 Plaintiff and class members without first providing a valid written disclosure in
 3 compliance with §1786.16(a)(2)(B) of the ICRAA, as described above.
 44         86.     In addition, in further violation of the statute, Defendants’ disclosure
 55 form failed to identify the name, address, and telephone number of the investigative
 66 consumer reporting agency conducting the investigation and failed to notify the
 77   consumer of the Internet Web site address of the investigative consumer reporting
  8
  8   agency conducting the investigation.
  9
  9         87.     Defendants' conduct in violation of § 1786.16(a)(2)(B) of the ICRAA
10
10    was and is willful and/or grossly negligent. Defendants acted in deliberate or reckless
11
11    disregard of its obligations and the rights of applicants and employees, including
12
12    Plaintiff and ICRAA CLASS members.
13
13          88.     As a result of Defendants' illegal procurement of background reports by
14
14    way of its inadequate disclosures, as set forth above, Plaintiff and Class Members
15
15    have been deprived of their consumer rights and prevented from making informed
16
16    decisions about whether to permit Defendants to obtain their personal information,
17
17    and Plaintiff and ICRAA CLASS members have been injured, including, but not
18
18    limited to, having his privacy und statutory rights invaded in violation of the ICRAA.
19
19          89.     Plaintiff, on behalf of himself and all ICRAA CLASS members, seeks
20
20
21
      all avai1able remedies pursuant to Cal. Civ. Code § 1786.50, including statutory
21
22    damages and/or actual damages, punitive damages, and attorneys' fees and costs.
22
23                                 FOURTH CAUSE OF ACTION
23
24            FAILURE TO MAKE PROPER DISCLOSURE IN VIOLATION OF
24
25                          CCRAA (CAL. CIV. CODE§ 1785 ET SEQ.)
25
26                (By Plaintiff and the CCRAA SUBCLASS Against all Defendants)
26
27          90.     Plaintiff incorporates all paragraphs of this Complaint as if fully

28 alleged herein.

                                                - 23 -
                                              COMPLAINT
      CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 25 of 29




 1        91.    Defendants are "persons" as defined by Section 1785.3(j) of the
 2 Consumer Credit Reporting Agencies Act (“CCRAA”).
 3        92.    Plaintiff and CCRAA SUBCLASS members are “consumers” within
 44 the· meaning of Section 1785.3(b) of the CCRAA, because they are “natural
 55 individuals.”
 66       93.    Section 1785.3(c) of the ICRAA defines “consumer credit report” as:
 77    Any written, oral, or other communication or any information by a consumer
  8
  8
       credit reporting agency bearing on a consumer's credit worthiness, credit
  9    standing, or credit capacity, which is used or is expected to be used, or
  9
10     collected in whole or in part, for the purpose of serving as a factor in
10
11     establishing the consumer's eligibility for: ... (2) employment purposes...
11
12     94. Thus a credit report qualifies as a consumer credit report under the
12
13 CCRAA.
13
14     95. Section 1785.20.5(a) of the CCRAA provides, in relevant part:
14
15     Prior to requesting a consumer credit report for employment purposes, the
15
16     user of the report shall provide written notice to the person involved. The
16
17     notice shall inform the person that a report will be used, and shall identify the
17
18     specific basis under subdivision (a) of Section 1024.5 of the Labor Code for
18
19     use of the report. The notice shall also inform the person of the source of the
19
20     report…
20
21     96. As described above, Plaintiff alleges that in evaluating him and other
21
22 CCRAA CLASS members for employment or during employment, Defendants
22
23 procured or caused to be prepared consumer credit reports (e.g. credit reports), as
24 defined by Cal. Civ. Code § 1785.3(c).
23

24
25        97.    The notice provided to Plaintiff and the CCRAA CLASS members in
26 connection with this consumer credit report failed to identify the specific basis
25

27 under subdivision (a) of Section 1024.5 of the Labor Code for use of the report.
26

28

                                             - 24 -
                                           COMPLAINT
        CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 26 of 29




 1          98.    This constitutes a violation of the Labor Code section 1785.20.5.
 2          99.    Upon information and belief, Plaintiff alleges that Defendants have a
 3 policy and practice of failing to provide adequate written disclosures to applicants
 44 and employees, before, procuring credit reports or causing credit reports to be
 55 procured as described above. Pursuant to that policy and practice, Defendants
 66 procured credit reports or caused credit report to be procured for Plaintiff and
 77   CCRAA SUBCLASS members without first providing a written notice in
  8
  8
      compliance with § 1785.20.5(a) of the CCRAA, as described above.
  9         100.    Defendants' conduct in violation of § 1785.20.5(a) of the CCRAA was
  9
10    and is willful and/or grossly negligent. Defendants acted in deliberate or reckless
10
11    disregard of their obligations and the rights of applicants and employees, including
11
12    Plaintiff and class members, Defendants’ willful conduct is reflected by, among
12
13    other things, the following facts:
13
14          (a)    Defendants are large corporations with access to legal advice;
14
15          (b)    Defendants required a purported authorization to perform credit
15
16          checks in the process of employing the class members which, although
16
17          defective, evidences Declarants’ awareness of and willful failure to follow
17
18          the governing laws concerning such authorizations; and
18
19          (c)    The plain language of the statute unambiguously indicates that failure
19
20          to include the provisions identified above violates the CCRAA’s notice
20
21          requirements, and that the notice must identify the specific basis under
21
22          subdivision (a) of Section 1024.5 of the Labor Code for use of the credit
22
23          report and must identify the source of any credit report.
23
24          101.    As a result of Defendants' illegal procurement of credit reports by way
25 of their inadequate notice, as set forth above, Plaintiff and class members have been
24

26 injured including, but not limited to, having their privacy and statutory rights
25

27 invaded in violation of the CCRAA.
26

28

                                               - 25 -
                                             COMPLAINT
      CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 27 of 29




 1        102. Plaintiff, on behalf of himself and all CCRAA CLASS members, seeks
 2 all available remedies pursuant to Cal. Civ. Code § 1785.31, including statutory
 3 damages and/or actual damages, punitive damages, injunctive relief, and attorneys'
 44 fees and costs.
 55       103.    In the alternative to Plaintiff’s allegation that these violations were
 66 willful, Plaintiff alleges that the violations were negligent and seeks the appropriate
 77 remedy, if any, under Cal. Civ. Code § 1785.31(a)(1), including but not limited to.
  8 actual damages and attorneys' fees and costs.
  8
  9
  9
                                  PRAYER FOR RELIEF
10
10
           WHEREFORE, Plaintiff pray judgment against Defendants, as follows:
11
11
                                     Class Certification
12
12
           1.    That this action be certified as a class action;
13
13
           2.    That Plaintiff be appointed as the representative of the Classes;
14         3.    That Plaintiff be appointed as the representative of any Subclasses; and
14
15         4.    That counsel for Plaintiff be appointed as counsel for the Classes and
15
16
16
    Subclasses.
17
17
                        On the First and Second Causes of Action
18
18
                                     Violation of FCRA
19
19
                                        (Class Claim)
20
20
       1. A determination and judgment that Defendants willfully violated the 15 U.S.C.
21
21
           § 1681(b)(2)(A)(i) and(ii) of the FCRA by failing to make requisite clear and
22
22
          conspicuous disclosures and/or including extraneous information in                its
23
23
          background check disclosure and authorization form and/or by obtaining
24
24
          consumer reports on Plaintiff and FCRA CLASS Members without having
25
25
          proper authorization to do so;
26
26
       2. Pursuant to 15 U.S.C. § 1681n(a)(1)(A), an award of actual damages and/or
27
          statutory damages to Plaintiff and the members of the FCRA CLASS in an
28

                                              - 26 -
                                            COMPLAINT
      CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 28 of 29




 1       amount equal to $1,000 for Plaintiff and each FCRA CLASS Member for
 2       Defendants’ willful violation of the FCRA:
 3    3. Pursuant to 15 U.S.C. § 1681n(a)(2), an award of punitive damages to Plaintiff
 44      and other FCRA CLASS Members;
 55   4. An award for costs of suit and reasonable attorneys’ fees pursuant to 15 U.S.C.
 66      § 1681n(a)(3); and,
 77   5. Such other and further relief as the Court deems just and equitable.
  8
  8                            On the Third Cause of Action
  9
  9                                Violation of ICRAA
10
10                                    (Class Claim)
11
11    1. A determination and judgment that Defendants willfully violated the ICRAA;
12
12    2. An award of actual damages and/or statutory damages to Plaintiff and the
13
13       members of the ICRAA CLASS;
14
14    3. An award of punitive damages to Plaintiff and other ICRAA CLASS
15
15       Members;
16
16    4. An award for costs of suit and reasonable attorneys’ fees pursuant to Cal Civ.
17
17       Code § 1786.50;
18
18    5. Such other and further relief as the Court deems just and equitable.
19
19
                              On the Fourth Cause of Action
20
                                   Violation of CCRAA
20
21
                                      (Class Claim)
21
22
      1. A determination and judgment that Defendants willfully violated the
22
23
         CCRAA;
23
24
      2. Injunctive relief;
24
25
      3. An award of actual damages and/or statutory damages to Plaintiff and the
25
26
         members of the CCRAA CLASS
26
27
      4. An award of punitive damages to Plaintiff and other CCRAA CLASS
28

                                           - 27 -
                                         COMPLAINT
      CASE 0:21-cv-01933-JRT-HB Doc. 1 Filed 10/15/20 Page 29 of 29




 1        Members;
 2     5. An award for costs of suit and reasonable attorneys’ fees pursuant to statute;
 3     6. Such other and further relief as the Court deems just and equitable.
 44
 55
 66                           DEMAND FOR JURY TRIAL
 77 Plaintiff, on behalf of the Class and Subclasses, respectfully demand a jury trial in
  8 this matter.
  8
  9                                          Respectfully submitted,
  9
10
10
11 Dated: October 15, 2020                    /s/ James R. Hawkins
11
12                                            JAMES HAWKINS, APLC
12                                            James R. Hawkins, Esq.
13
13                                            Christina M. Lucio, Esq.
14
14
15                                              Attorneys for Plaintiff LAN LE, on
15
16
                                                behalf of himself and all
16                                              others similarly situated
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28

                                             - 28 -
                                           COMPLAINT
